184 F.3d 1059 (9th Cir. 1999)
DANIEL ARVIZU MORENO, Petitioner-Appellee,v.TERRY L. STEWART; ATTORNEY GENERAL FOR THE STATE OF ARIZONA, Respondents-Appellants.
No. 97-17238
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed July 29, 1999

Before: Joseph T. Sneed, A. Wallace Tashima, and Barry G. Silverman, Circuit Judges.


1
The Opinion filed March 17, 1999, is withdrawn.1



Notes:


1
 A separate unpublished order has been filed this date dismissing the appeal for lack of jurisdiction.